Citation Nr: 1620240	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for squamous cell carcinoma (claimed as lymphoma), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970 and May 1975 to October 1993.  He died in September 2009.  The appellant is the Veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in Winston-Salem, North Carolina.

These matters were previously before the Board in March 2015, at which time they were remanded to afford the appellant the opportunity to testify at a hearing before a Veterans Law Judge (VLJ).  In September 2015, the appellant testified at a video conference hearing before the undersigned VLJ.  Thereafter, in January 2016, the Board obtained an opinion from a Veterans Health Administration (VHA) specialist.

In October 2009, the appellant raised the issue of the Veteran's entitlement to a total or 100 percent disability rating, for accrued benefits purposes, with regard to the Veteran's service-connected posttraumatic stress disorder.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran died in September 2009 due to squamous cell carcinoma, which likely arose from a primary tumor of the lungs, bronchus, larynx, or trachea; he was presumptively exposed to Agent Orange during his service in Vietnam; and the medical evidence makes it at least equally likely that his disease resulted from Agent Orange exposure.
 
2.  The Veteran filed a claim of service connection for squamous cell carcinoma (claimed as lymphoma) during his lifetime in September 2009; the appellant filed a claim for accrued benefits within one year of his death; and the evidence of record at that time made it likely that the Veteran's disease resulted from Agent Orange exposure.


CONCLUSIONS OF LAW
  
1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

2.  The criteria to establish service connection on an accrued benefits basis for squamous cell carcinoma, as presumptively due to Agent Orange exposure, are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present decision, the Board is granting in full the benefits sought on appeal.  Thus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II.  Cause of Death

The Veteran died in September 2009.  His death certificate lists "squamous cell carcinoma of unknown primary" as the immediate cause of death with no identified secondary causes.  The appellant asserts that the Veteran's death was due to his exposure to tactical herbicides while stationed in Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition, a veteran who, during active military service, served in the Republic of Vietnam (Vietnam) between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Squamous cell carcinoma is not one of the conditions presumptively associated with exposure to herbicide agents.  However, the availability or unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).

As noted previously, the Veteran served on active duty from March 1967 to March 1970 and from May 1975 to October 1993, and he was stationed in Vietnam from June 1967 to June 1968.

The Veteran's cause of death is acknowledged to be squamous cell carcinoma of unknown origin.  The only question before the Board is whether or not the Veteran's exposure to herbicides caused or contributed to the development of squamous cell carcinoma. 

In December 2008, private pathologist Dr. C.S. documented a finding of poorly differentiated squamous cell carcinoma and noted that possible sources of the cancer included the head/neck and lung.

In January 2009, private physician Dr. K.M. reported that scans suggested no obvious primary location, he was "probably looking at either occult head/neck primary or an occult lung primary," and he planned treatment that "would be effective in either head/neck or lung cancer."  Thereafter, in August 2009, Dr. K.M. noted an impression of squamous cell carcinoma presenting as multiple cervical lymph nodes with no primary identified and reported that "[g]iven the location of disease at diagnosis this most likely represented either head and neck cancer or lung cancer."

In March 2016, a VHA specialist opined that it is likely that the Veteran's primary tumor arose from the lungs, bronchus, larynx, or trachea.  The specialist explained that squamous cell carcinomas can arise from all of these sites and can present with similar symptoms, clinical examinations, and lymph node metastases, which would explain the Veteran's biopsy findings.

Notably, 38 C.F.R. § 3.309(e) indicates that respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) are presumptively associated with exposure to herbicide agents.

Thus, in light of the Veteran's presumed exposure to herbicides during service and the medical evidence presented, the Board finds that the Veteran's squamous cell carcinoma was of service origin.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Accordingly, the Board also finds that his death was caused by a disability that is related to his period of active service, and the appellant's claim for service connection for the cause of the Veteran's death is granted on this basis.  38 C.F.R. §§ 3.307, 3.309, 3.312.

III.  Accrued Benefits

The appellant is also seeking accrued benefits.  After careful consideration, the Board finds that this claim must also be granted.

During his lifetime, the Veteran filed a claim of entitlement to service connection for squamous cell carcinoma (also claimed as lymphoma) in September 2009.  This claim remained pending and unadjudicated at the time of his death in September 2009.  See 38 C.F.R. § 3.1000(d)(5) (2015).  The appellant filed her claim for accrued benefits in October 2009, which was within one year of the Veteran's death.  See 38 C.F.R. § 3.1000(c).

The evidence of record at the time of the Veteran's death in September 2009 included Dr. K.M.'s August 2009 opinion that the Veteran's cancer "most likely represented either head and neck cancer or lung cancer."  At that time, there was no contradicting evidence.  Accordingly, the evidence at that time made it likely that the primary source of the Veteran's squamous cell carcinoma was lung cancer, which is a condition that is related to Agent Orange exposure.  38 C.F.R. § 3.309(e).

In light of the foregoing, after resolving all reasonable doubt in the appellant's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the accrued benefits claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is granted.

Service connection for squamous cell carcinoma is granted, for accrued benefits purposes.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


